DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-30, 32-37, and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Pub. No. 2012/0199930) in view of Lee (US Pub. No. 2011/0018042).
Regarding claims 21, 28, and 35, in FIG. 3, Hayashi discloses electronic equipment (or imaging device) comprising a solid-state imaging device, the a solid-state imaging device comprising: a photo detector (22); a copper-to-copper (“Cu-Cu”) metal coupling (e.g. 36 to 58, paragraphs [0064] and [0067]); a lower-side substrate (59 and/or 54); and a multi-layer wiring layer (37) bonded to the lower-side substrate via the Cu-Cu metal coupling; and an on-chip lens (45, paragraph [0088], on solid state imaging device (or “on-chip”) at least via intervening layers).
Hayashi appears not to explicitly disclose that the photodetector comprises an organic photoelectric conversion film (14, paragraph [0044]), wherein the organic photoelectric conversion film is laminated (layers in direct contact with adjacent layers) and includes a photoelectric converter and a charge detector (21/22/23/24/25/26). 
However, in FIGs. 9-10, Natori discloses similar electronic equipment (or imaging device) comprising a solid-state imaging device comprising an organic photoelectric conversion film (14, paragraph [0044]), wherein the organic photoelectric conversion film is laminated (layers in direct contact with adjacent layers) and includes a photoelectric converter and a charge detector (21/22/23/24/25/26). Natori discloses that such an organic photoelectric conversion film and charge detector has increased sensitivity in low light conditions “making it possible to perform image capture even under a condition that the amount of incident light is small without a deterioration of color reproduction and a reduction in color resolution under a condition that the amount of incident light is large” (paragraphs [0129]-[0130]).
To increase low light sensitivity without deterioration of color reproduction and a reduction in color resolution under a condition that the amount of incident light is large it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the Hayashi photodetector such that it includes an organic photoelectric conversion film, wherein the organic photoelectric conversion film is laminated and includes a photoelectric converter and a charge detector.
Regarding claims 22, 29, and 36, the combination of Hayashi and Natori (see Natori, FIGs. 9-10) discloses that the organic photoelectric conversion film comprises three layers (e.g. 14G, 14B, 14R).
Regarding claims 23, 30, and 37, the combination of Hayashi and Natori (see Hayashi, FIG. 3) discloses that the solid-state imaging device comprises a laminate structure of three substrates including an upper-side substrate (37 and/or 22), an intermediate substrate (59), and the lower-side substrate (54).
Regarding claims 25, 32, and 39, the combination of Hayashi and Natori (see Hayashi, FIG. 3) discloses that the upper-side substrate and the intermediate substrate are bonded to form back surface irradiation-type substrates.
Regarding claims 26, 33, and 40, the combination of Hayashi and Natori (see Hayashi, FIG. 3) discloses a signal processing circuit (55, paragraph [0067]) including a plurality of transistor circuits (Tr11-Tr14) formed on a silicon layer of the lower-side substrate.
Regarding claims 27, 34, and 41, the combination of Hayashi and Natori (see Hayashi, FIG. 3) discloses that the multi-layer wiring layer comprises one or more wiring layers (M1, M2, M3) and an interlayer insulating film (34).
Regarding claims 42 and 43, the combination of Hayashi and Natori (see Hayashi, FIG. 3) discloses an upper-side substrate (37 and/or 22) and an intermediate substrate (59).
Response to Arguments
Applicant’s arguments with respect to claims 21-23, 25-30, 32-37, and 39-43 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896